

AGREEMENT TO TERMINATE THE ADMINSTRATIVE SERVICES AGREEMENT
BY AND BETWEEN SENSATA INVESTMENT COMPANY, S.C.A. AND SENSATA TECHNOLOGIES
HOLDING N.V.


The undersigned:
Sensata Investment Company S.C.A., a company duly incorporated and existing
under the laws of Luxembourg, having its corporate seat in Luxembourg and having
its offices at 9a Parc d’Activite Syrdall, L-5365 Munsbach, Luxembourg
(hereinafter referred to as “Provider”), and
Sensata Technologies Holding N.V., a company duly incorporated and existing
under the laws of the Netherlands, having its corporate seat in Almelo and
having its offices at Kolthofsingel 8,7602 EM Almelo, the Netherlands
(hereinafter referred to as “Recipient”),


WHEREAS, the Provider and the Recipient (collectively the “Parties”) entered
into the Administrative Services Agreement (“Agreement”) with an effective date
of 1 January 2008.
WHEREAS, the Parties mutually agree to terminate the Agreement.
NOW, THEREFORE, the Parties do terminate the Agreement by mutual consent
effective immediately.
Section 1. The Parties hereby terminate the Agreement by mutual consent
effective immediately. Each of the Parties waives any notice period in Section
2.2 of the Agreement.
Section 2. Each of the Parties will provide for its own services and bear its
own expenses of such services going forward.
Section 3. This Agreement shall be governed by and construed in accordance with
the laws of the Netherlands.


IN WITNESS WHEREOF the parties have executed this Agreement on 10 May 2013.


Sensata Investment Company S.C.A.
 
Sensata Technologies Holding N.V.
 
 
 
 
 
 
 
By:
/s/ Ailbhe Jennings
 
By:
/s/ Martha Sullivan
 
Name:
Ailbhe Jennings
 
Name:
Martha Sullivan
 
Title:
Director
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 



 





